Citation Nr: 1008178	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  05-12 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for coronary artery 
disease.

3.  Entitlement to service connection for headaches, status 
post concussion

4.  Entitlement to service connection for a visual disorder.

5.  Entitlement to service connection for a cervical spine 
disorder, claimed as a residual of a neck injury.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.





REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1962 to March 1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).

The issues of service connection for hearing loss and 
tinnitus are addressed in the REMAND portion of the decision 
below.


FINDINGS OF FACT

1.  In correspondence dated March 10, 2008, prior to 
promulgation of a decision in the appeal, the Veteran 
withdrew his appeals for service connection for asbestosis 
and service connection for coronary artery disease. 

2.  The record contains no evidence of a chronic headaches 
disorder during service, and the Veteran's current complaint 
of residual headaches secondary to a putative concussion 
during service is not substantiated by medical evidence.

3.  The Veteran had a preexisting visual disorder in his left 
eye that was not aggravated by service.

4.  The Veteran right eye pseudophakia and cataracts began 
after service and are not etiologically related to service.  
His acuity in the eye is 20/20.

5.  The Veteran was not diagnosed with or treated for a 
cervical spine disorder during service, and his current 
cervical spine disorder is not linked by medical evidence to 
service, including a reported neck injury.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for 
service connection for asbestosis have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.  The criteria for withdrawal of a substantive appeal for 
service connection for coronary artery disease have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).

3.  A headaches disorder was not incurred during active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2009).  

4.  A pre-existing visual disorder, left eye, was not 
aggravated during active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).  

5.  A claimed visual disorder, right eye, was not incurred 
during active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. §§ 3.303 (2009).  

6.  A cervical spine disorder/neck disorder was not incurred 
during active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303 (2009).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 38 
C.F.R. § 3.159 (2007), amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letters dated 
in June and August 2003.  The Veteran was notified of the 
evidence needed to substantiate his claims of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease in service or an event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  He was also advised of how VA determines 
disability ratings and effective dates (Dingess, 19 Vet. App. 
473).

The Veteran was further notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that she could submit records not in the custody of a 
Federal agency, such as private medical records or authorize 
VA to obtain private medical records on her behalf.  

As for the content of the VCAA notice, the letters 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); and of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).  Although he was not provided 
with notice of how VA determines disability ratings and 
effective dates, since service connection is being denied, no 
disability rating or effective date will be assigned, so 
there is no possibility of any prejudice to the Veteran.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained in-service, VA, 
and private treatment records, and has afforded the Veteran 
VA examinations.  

Although Social Security disability records were not obtained 
in this case, there is no indication that any pertinent 
evidence provided in support of the grant of Social Security 
benefits would be useful in this appeal since the claims are 
being denied due to the absence of symptomatology during 
service, and since the Social Security Administration found 
that the Veteran was not disabled prior to 1991.  Moreover, 
service treatment records (STRs) and private medical records 
dating prior to 1991 are of record and are sufficient for the 
claims that are decided in this appeal.  A remand for Social 
Security records would thus serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided); Counts v. Brown, 6 Vet. App. 473, 476 (1994) (in 
situations where it is not indicated how particular records 
might be useful or the Veteran acknowledges that the records 
no longer exist, there is no need to obtain the records); 
Holloway v. Brown, 4 Vet. App.454 (1993); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.  
More over, neither the veteran or his representative have 
alleged that they have in anyway been disadvantaged by 
insufficient notice or assistance.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection, asbestosis and coronary artery 
disease

In a rating decision dated in September 2003 the RO denied 
service connection for asbestosis and coronary artery 
disease, and in March 2005 the Veteran perfected an appeal of 
these claims.  Subsequently, in correspondence from the 
Veteran dated March 10, 2008, prior to promulgation of a 
decision by the Board, the Veteran wrote as follows:

Reference pending appeal, please drop the 
following issues: 
1) Asbestosis.
2) Coronary artery disease.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

The March 2008 correspondence evinces the Veteran's desire to 
withdraw his appeals for service connection for asbestosis 
and coronary artery disease.  There consequently remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review this appeal and it is dismissed.  38 
U.S.C.A. § 7105.




II.  Service connection, cervical spine, headaches, and 
visual disorder 

Factual Background 

STRs include the report of a March 1961 enlistment 
examination, which found "slight strabismus of left eye 
which corrects itself when the right eye is covered."  
Visual acuity was reported as 20/20 for the right eye, and 
20/200 for the left eye.

Defective vision was also noted in the report of a June 1962 
entry on active duty examination.  Testing found 20/25 vision 
in the right eye, and 20/400 vision in the left eye.  
Diagnosis was "defective vision: slight strobiscus lft eye 
which corrects."  

In a June 1962 Report of Medical History the Veteran notated 
a history of headaches.  Physician's comments were 
"occasional headaches."

The report of the Veteran's March 1964 separation examination 
contains the following remarks in the Summary of Defects 
section:

Defective vision, 	rt eye 20/30 corrected to 20/20 by 
lens,
    lt eye 20/200 not correctable.  NCD.



An STR dated in December 1962 documents a blow to the 
Veteran's head.  Specific comments are as follows:

5 gal. can [illegible] fell on pt's head 
about 11/2 hrs ago.  Now complains of 
dizziness, nausea, and tight feeling in 
head.   . . . neurological examination by 
m.d. negative.

VA and private treatment records document the Veteran as 
reporting that he was the pedestrian in a pedestrian/motor 
vehicle accident in the mid 1960's.  The only reported 
sequelæ of this accident was a fractured metatarsal.  The 
Veteran does not allege, and there is no indication in 
military records, that this occurred during active duty 
service.

A private treatment record dated in June 1985 reflects 
complaints of headaches, diagnosed as due to sinusitis.  

A private treatment record dated in November 1987 reflects 
complaints of headaches and nausea following a 1987 motor 
vehicle accident.  Skull was tender to palpation.  Diagnosis 
was "blunt trauma to skull - closed head injury."  Private 
treatment records dating from November 1987 (and VA treatment 
records dating from 2001) chronicle complaints of cervical 
spine pain.  

A July 1998 letter from a private physician advises of neck 
pain following a 1989 motor vehicle accident involving a 
horse trailer.

Private medical records dated April 19, 2005, note that a 
heavy beam had fallen upon the Veteran's neck two weeks 
prior.

In September 2006 the Veteran was accorded a VA Compensation 
and Pension (C&P) neurological examination.  The examiner 
noted that the claims file was reviewed, and noted that the 
Veteran had sustained a blow to the head in December 1962.  
He further noted that the neurological examination in 1962 
was negative, and documented the Veteran as reporting that, 
to the best of his knowledge, he did not have any late 
residuals pertaining to the head injury.  Cranial nerves 
examination found corrected visual acuity at cranial nerves 
II.  Cranial nerves III to XII were normal bilaterally.  
Cerebellar examination found no ataxia, dysmetria, or 
dysdiadochokinesia.  Diagnosis was "status post closed head 
injury with no permanent neurologic residuals."  The 
examiner added as follows:

The [V]eteran [has] a history of closed 
head injury without associated loss of 
consciousness in December 1962, while he 
was in active service.  The injury caused 
some temporary symptoms incl. dizziness, 
headache, and nausea.  The symptoms 
according to the [V]eteran resolved 
within the subsequent few hours with no 
permanent residuals.  The [V]eteran's 
current evaluation is also negative for 
any clear neurologic residuals that can 
be attributed to that head injury.

The Veteran was also accorded a VA C&P eye examination in 
September 2006.  The examiner noted the Veteran's history of 
"left eye dense amblyopia and strabismus since childhood 
noted on entrance exams and exit exams in military 1961 and 
1962 and 1964 without change."  The examiner also noted that 
the Veteran had had cataract surgery in the right eye by a 
private ophthalmologist, and that he was scheduled for 
cataract surgery in the left eye.  Examination found 20/20 
vision in the right eye, and "20/count finger at 2 feet" 
vision in the left eye.  Diagnosis was "left eye long 
standing strabismus and amblyopia since childhood and stable 
while in military service.  No change at time of discharge 
per review of Claims files medical records [sic]."  The 
examiner added that left eye visual acuity was "diminished 
slightly from baseline acuity of 20/200 by dense cataract;" 
but reiterated that there was "excellent visual acuity 
uncorrected in [the] right eye of 20/20." 

In November 2006 the Veteran reported for a follow-up visual 
examination at a VA eye clinic.  During the examination he 
reported occasional blurring on the right eye.  The physician 
noted the Veteran's history of "dense amblyopia" in the 
left eye.  Testing found visual acuity of "20/20 easy" in 
the right eye; and left eye vision of "count finger at 2 
feet."

VA treatment records dated in April 2008 document complaints 
of a stye on the right lower eyelid with swelling and 
redness; a cloudy spot (pseudophakia) over the right eye; and 
a cataract over the left eye.  Visual acuity and manifest 
refraction in April 2008 was 20/20 in the right eye, and 
20/400 in the left.  

VA treatment records dated in October 2008 document 
complaints of another stye on the right lower lid.

VA eye treatment records dated in May 2009 inform that 
cataracts were removed from the right eye in March 2005, and 
from the left eye in March 2009.  Testing found manifest 
refraction of 20/20 in the right eye; and 20/200 in the left 
eye, with effort.  Diagnosis was pseudophakia, right eye; and 
history of amblyopia, left eye.

Principles of Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during active military service or is 
secondary to a service-connected disability.  38 C.F.R. §§ 
3.303(d), 3.310.  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111; 38 C.F.R. § 
3.304(b); see also VAOPGCPREC 3-03 and Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).  

The presumption of soundness attaches only where there has 
been an induction examination that did not detect or note the 
disability that the Veteran later complains about.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
expressly provide that the term "noted" signifies "[o]nly 
such conditions as are recorded in examination reports."  38 
C.F.R. § 3.304(b).  A "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127; see also VAOPGCPREC 82-90.  However, if superimposed 
injury or disease occurred, the resultant disability might be 
service connected.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

Headaches

Although a June 1962 examination notes a history of 
occasional headaches, there is no record of treatment for 
headaches during active duty service.  In fact, the earliest 
record of treatment for headache pain derives from a private 
treatment record dated in June 1985; some 20 years after 
service, and these symptoms were ascribed as secondary to 
sinusitis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (a significant lapse in time between service and post-
service medical treatment may be considered as part of the 
analysis of a service connection claim.)  The Board finds 
this significant lapse in time after service to be highly 
probative evidence against the Veteran's claim.

In addition, while STRs dated in December 1962 do confirm 
that the Veteran sustained a blow to the head, his ensuing 
complaints did not include headaches, and there is, again, no 
record of treatment for headaches during service.  Moreover, 
a neurological examination done at the time was negative, and 
recent neurological testing was also negative.  There is 
consequently no medical evidence favorable to the claim.  The 
preponderance of the evidence is accordingly against the 
claim that a headaches disorder was incurred during or is 
related to any incident of service, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).

Cervical spine/neck

There is no record of any complaints of or treatment for 
cervical spine pain during service.  In fact, the earliest 
record of treatment for cervical spine pain derives from a 
private treatment record dated in 1987; some 30 years after 
service, and these symptoms were attributable to post-service 
motor vehicle accidents.  The Board finds this huge lapse in 
time after service to be highly probative evidence against 
the Veteran's claim of service connection.  Maxson, 230 F.3d 
1330.  Moreover, there is no medical evidence of record which 
suggests that a current cervical spine disorder is linked to 
service.  The weight of the evidence is accordingly against 
the Veteran's claim, and service connection must be denied.  
In addition, as lay and medical evidence provides no basis to 
grant the above claim, and indeed provides evidence against 
the claim, the Board finds no basis to obtain a VA 
examination or solicit a VA medical opinion.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances 
when a VA examination/opinion is required).



Visual disorder

Documentation on the Veteran's 1961 enlistment examination 
and 1962 entry on active duty examination of a preexisting 
left eye disorder (amblyopia and strabismus).  Therefore, the 
question we must address is whether the Veteran's pre-
existing left eye disorder was aggravated during active 
military service in order for a grant of service connection 
to be warranted.  

STRs contain no record of treatment for a visual disorder.  
Moreover, a C&P examiner avers that there was no change in 
the Veteran's bilateral vision from entry into service until 
discharge, and the record contains no medical evidence to the 
contrary.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(holding that the Board must consider only independent 
medical evidence to support its findings rather than provide 
its own medical judgment).  There being no competent evidence 
that a pre-existing left eye visual disorder increased in 
severity during service, and no evidence that the Veteran's 
cataracts or any other post-service eye disorder was incurred 
during service, service connection for a left eye disorder 
must be denied.  Moreover, as the Veteran has perfect sight 
in his right eye, service connection for vision disorder of 
the right eye disorder is likewise not warranted, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  While pseudophakia was noted 
postservice, there is no competent evidence linking it 
etiologically to service.


ORDER

The Veteran's appeal for service connection for asbestosis is 
dismissed.

The Veteran's appeal for service connection for coronary 
artery disease is dismissed.

Service connection for headaches is denied.   

Service connection for a cervical spine disorder is denied.  

Service connection for a visual disorder, left eye, is 
denied. 

Service connection for a visual disorder, right eye, is 
denied. 


REMAND

In addition to the foregoing, the Veteran seeks service 
connection for hearing loss and tinnitus.  In September 2006 
he was accorded a C&P audiology examination.  During the 
examination he reported that he was exposed, without 
protection, to loud noise from firearms, machine guns, Naval 
guns, ship engines, construction work, and power tools during 
service.  He complained that he was "tone deaf", and could 
not hear.  He also complained of a ringing and buzzing in his 
ears since 1964, and indicated that he had failed a hearing 
evaluation for a job at that time.  The examiner noted that 
enlistment and separation hearing tests were via the 
whispered voice method.  Diagnosis was mild sloping to severe 
bilateral sensorineural hearing loss.  An opinion as to a 
nexus to service was not proffered.  

In August 2008 the Veteran was accorded another C&P audiology 
examination by the September 2006 examiner.  The examiner 
noted that the claims file was reviewed.  Subjective 
complaints were not reported; instead, the examiner referred 
to the September 2006 report.  Audiology testing found mild 
to severe sensorineural hearing loss from 2000 to 8000 Hertz 
in the right ear, and mild to severe sensorineural hearing 
loss from 1500 to 8000 Hertz in the left ear.  The examiner 
then stated as follows:

Based on the information found in his C-
file, it is my opinion that military 
noise exposure is not responsible for 
this [V]eteran's hearing loss and or 
tinnitus. 

Unfortunately, the C&P examiner failed to acknowledge the 
Veteran's account of hearing loss and tinnitus since 1964.  
See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that 
an examination was inadequate where the examiner did not 
comment on the Veteran's report of in-service injury but 
relied on the service medical records to provide a negative 
opinion).  She also did not elaborate upon her opinion.  The 
evidence is consequently inadequate for a decision in this 
matter.  Remand for a new C&P examination is thus warranted.  
38 C.F.R. § 3.327.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiology 
examination to determine whether it is at 
least as likely as not that his current 
hearing loss and tinnitus are related to 
service.  All indicated tests should be 
performed, and all findings reported in 
detail.  The examination should be 
conducted by someone other than the 
audiologist who conducted the previous 
evaluations.

The examiner is asked to consider that the 
term "at least as likely as not" does not 
mean "within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

The claims file must be made available to 
the examiner. 

2.  After the above development is 
completed, re-adjudicate the claims.  If 
any benefit sought on appeal remains 
denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


